Citation Nr: 1209627	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  04-22 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial disability rating higher than 10 percent for right-sided radiculopathy.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from May 1981 to June 1990.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by a Regional Office (RO) of the United States Department of Veterans Affairs (VA). In a December 2003 rating decision, the RO denied a TDIU. In a December 2004 rating decision, the RO granted service connection, effective September 23, 2002, for right-sided radiculopathy, and assigned a 10 percent disability rating.

In March 2007 and March 2010, the Board remanded the case to the RO via the VA Appeals Management Center (AMC) for the development of additional evidence. The Board is satisfied that there has been substantial compliance with the remand directives. The Board will proceed with review of the appeal for a higher rating for right-sided radiculopathy. See Stegall v. West, 11 Vet. App. 268 (1998). Recent developments in the Veteran's case warrant additional action regarding the claim for a TDIU. Therefore, the Board again REMANDS the TDIU issue to the RO via the AMC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

From July 26, 2004, and no earlier, right-sided radiculopathy has produced in the right lower extremity diminished sensation and gait impairment, causing use of a cane, more nearly approximating moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1. Prior to July 26, 2004, the criteria for an evaluation in excess of 10 percent for right-sided radiculopathy have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).


2. From July 26, 2004, right-sided radiculopathy more nearly approximates a 20 percent disability rating. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011). The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).


In this case, VA provided the Veteran notice in a letter issued in March 2003 regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. 

In any event, the appeal for a higher rating for right-sided radiculopathy arises from the initial award of service connection for that disorder. In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, records from the United States Social Security Administration (SSA), VA examination reports, and a VA administrative review of the TDIU claim. In addition, the Board's remand instructions have been substantially fulfilled. VA sent the Veteran a corrective VCAA notice. VA issued a statement of the case regarding the appeal for a higher rating for right-sided radiculopathy. VA obtained recent VA treatment records. VA reissued a statement of the case and supplemental statement of the case to the Veteran at his updated address. VA asked the Veteran to identify sources of recent treatment. The Veteran had an additional VA examination addressing his back and the effect of his service-connected disabilities on his capacity for employment. Accordingly, the Board finds that there has been substantial compliance with the remand directives. See Stegall v. West, 11 Vet. App. 268 (1998).


As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claims on appeal, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran actively participated in the claims process by submitting evidence and argument and by reporting for examinations. Therefore, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran's interests. See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless and does not prohibit consideration of those claims on the merits. See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). Recent developments in the case, however, warrant additional action on the TDIU claim before the Board considers it.

Rating for Right-Sided Radiculopathy

The Veteran has a service-connected low back disability, described as degenerative disc disease at the L4-L5 intervertebral space. He has reported that low back pain radiates into his right lower extremity. The RO established service connection, effective in September 2002, for right-sided radiculopathy with a 10 percent rating separate from the rating for lumbosacral degenerative disc disease. The Veteran appealed for a higher rating.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011). Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011). See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Rating Schedule provides for an 80 percent rating for complete paralysis of the sciatic nerve, when the foot dangles and drops, there is no active movement possible of muscles below the knee, or the flexion of the knee is weakened or (very rarely) lost. Incomplete paralysis is evaluated at 60 percent if severe, with marked muscular atrophy, 40 percent if moderately severe, 20 percent if moderate, and 10 percent if mild. 38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.

The Veteran has a long history of low back pain. In addition, he has type II diabetes mellitus, which was diagnosed in 2000. In VA treatment in September 2000, the Veteran reported that his low back pain radiated into his right lower extremity. In VA treatment in June 2001, he related having low back pain and having numbness and tingling in his extremities. In a June 2001 diabetic foot examination, he was unable to sense the monofilament on at least one part of the foot.

On VA medical examination in August 2001, the Veteran reported that low back pain radiated into his right leg and foot. The straight leg raising test was negative. The Veteran reported numbness over the top of the right foot and side of the right leg. The examiner found that sensation was intact grossly to light touch. Right leg muscle strength was 5/5, and patellar and Achilles tendon reflexes were present.

In a VA neurology visit in May 2002, the Veteran reported painful muscle cramps in his low back and legs. The neurologist found that deep tendon reflexes were present in the lower extremities. There was minimal tandem gait ataxia. Sensory examination showed decreased perception of cold, touch, and vibration below the knees. The neurologist's diagnoses included diabetes mellitus with neuropathy, and degenerative joint disease of the lumbosacral spine. In June 2002, deep tendon reflexes were absent in the lower limbs.

In VA primary care in July 2002, the Veteran reported right leg weakness. In a private medical examination in July 2002, the Veteran reported that his low back pain radiated into the backs of both legs. He denied associated weakness or numbness of either lower extremity. There was decreased sensation of temperature and touch in both feet. Strength was normal in the left lower extremity, and had some limitations in the right lower extremity. The examiner could not elicit a right Achilles reflex.

In a November 2002 VA neurology visit, deep tendon reflexes were absent in both lower limbs at the knee and the ankles. On sensory examination, there was decreased perception of cold, touch, and vibration below the knees. On VA examination in November 2002, the Veteran reported weakness in the entire right lower extremity. The straight leg raising test was negative. Sensation in the right lower extremity was globally decreased in all distributions in a nonfocal pattern. There was decreased motor function in the right leg, 4/5 compared to 5/5 in the left leg. Deep patellar and Achilles tendon reflexes were 2+ and symmetric. The examiner opined that the global nature of the Veteran's numbness was likely secondary to diabetic neuropathy and not secondary to a spine problem.

In VA treatment in December 2002, the clinician observed that the Veteran's movement and gait were normal. In May 2003, the Veteran reported right-sided radiculopathy. In July 2003, he reported pain in his right arm, the right side of his trunk, and his right leg. A clinician found that cranial nerves were grossly intact, and that deep tendon reflexes were symmetrical and intact.

In VA treatment in February 2004, deep tendon reflexes were absent in the right lower extremity, and 2+ in the left lower extremity. In a VA endocrine treatment visit in May 2004, the Veteran reported having numbness and tingling in his right arm and right leg.

On VA examination in July 2004, the Veteran stated that he used a cane to prevent planting his right foot with full force. The examiner found that the Veteran had bilateral lumbosacral radiculopathy due to canal and foraminal stenosis in the spine. In the right leg there was diffuse sensitivity to pain and touch over the L4 to S1 dermatomes. The Achilles reflex was absent. The examiner noted a gait that favored the right leg, and use of a cane for that purpose.

A VA neurology examination in September 2004 primarily addressed the issue of pain in the Veteran's neck and right arm. At that time, tendon reflexes were present and symmetrical in both legs.

In VA treatment in October 2004, the Veteran reported right-sided low back pain with radicular symptoms into the right lower extremity. He was able to walk independently using a standard cane.

On VA neurology examination in November 2004, the right lower extremity had normal muscle mass and tone. On strength testing there was giveway weakness that the examiner found to be predominantly volitional. There was a decrease in all sensations in a stocking pattern. The knee jerk reflex was present, and the ankle jerk reflex was absent. The examiner found that the Veteran most likely had right leg sciatica as well as peripheral neuropathy consistent with his diabetes. The examiner expressed the opinion that the right lower extremity functional incapacity was 50 percent related to diabetes and 50 percent related to radiculopathy.

On a diabetic foot examination in VA treatment in February 2006, foot sensory function was normal. In VA treatment in May 2006, the Veteran reported occasional pain and numbness in the right side of his body. On motor function examination, he had normal movement and a normal gait.

In VA treatment in April 2009, it was noted that the Veteran's gait was steady with a cane. In August 2009, the Veteran reported that his right leg became numb and gave out on him, and he fell, landing on his buttocks. Right hip x-rays showed a probable hematoma, and no fracture. In September 2009, the Veteran reported that he walked daily for 30 minutes. In November 2009, it was noted that the Veteran was ambulatory with a cane. In April 2010, the Veteran reported having parasthesias in the right lower extremity.

On VA examination in April 2010, the Veteran reported low back pain and pain radiating into the right leg and foot, including the plantar surface of the foot. He indicated that he used a cane. He stated that his right leg was weak, and that he was unable to walk more than fifteen feet or stand for more than a few minutes. He reported that he had last worked in 2007, as an environmental services supervisor, and that he had stopped working when his back pain got worse. The examiner observed that the Veteran wore a back brace, walked with a limp, and used a cane. The straight leg raising test was positive on the right. The lower extremities had 5/5 motor strength, although the right had somewhat less strength than the left. Deep tendon reflexes were 2+, equal, and symmetrical. There was decreased sensation in the right leg circumferentially. The lower extremities had no atrophy, and had normal tone. The examiner opined that the Veteran's lumbar degenerative disc disease with right lower extremity radiculopathy would make it difficult for him to do any type of manual labor.

In VA treatment in August 2010, it was noted that the Veteran had peripheral neuropathies of the right leg, and that he ambulated with a cane. In September 2010, on neurological examination, strength was intact and 5/5 in both lower extremities. Vibration sensation was decreased in the right lower extremity compared with the left lower extremity. Deep tendon reflexes were 1+ throughout.

In VA treatment in November 2010, it was noted that the Veteran ambulated with a cane. In a March 2011 VA neurological consultation, the Veteran reported that his back pain and right leg paresthesias had worsened in recent months. He related a couple of episodes of numbness of the entire right leg that lasted a few days. The clinician noted that the Veteran walked with an antalgic gait. There was full strength in both lower extremities, but evidence of pain in the right hip flexors. There was decreased sensation to light touch, vibration, and temperature in the right leg in the L4-L5 distribution. The clinician stated that it was likely that the Veteran's back pain and leg paresthesias were from chronic L4-L5 radiculopathy. 

The medical evidence contains differing views as to the extent that neurological impairment in the right lower extremity is due to the Veteran's service-connected radiculopathy versus his diabetes, for which service connection is not established. Clinicians' views attributing the impairment solely or partly to diabetes do not clearly outweigh those attributing it to radiculopathy. The RO did establish service connection for the radiculopathy. Resolving reasonable doubt in the Veteran's favor, the Board will consider right lower extremity neurological impairment as due to the service-connected radiculopathy.

In 2002 and 2003, clinicians found varying degrees of decreased sensation and reflexes in the Veteran's right lower extremity, but did not observe significant effects on the Veteran's weightbearing and activities. From the VA examination in July 2004 forward, most of the medical records note some gait impairment related to the Veteran's right lower extremity disorder, and reflect that the Veteran used a cane when walking. The gait impairment and cane use indicate neurological impairment that is between mild and moderate. After resolving all doubt in the Veteran's favor, the Board finds that, from the July 26, 2004, VA examination, forward, a 20 percent rating under Diagnostic Code 8520 is more nearly approximated for the right-sided radiculopathy. As muscle strength in the right leg and foot has been largely retained, the neurological impairment has not risen to the level of moderately severe or worse, such as would warrant a rating higher than 20 percent.

The Board has considered whether the Veteran's right-sided radiculopathy presents a disability picture so exceptional or unusual as to render impractical the application of the regular standards of the Rating Schedule, such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide higher ratings for disability levels more severe than those shown by the evidence. Thus, his disability picture is contemplated by the Rating Schedule, and ratings under that schedule are therefore adequate. See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, referral for extraschedular consideration is not warranted.


ORDER

For the period prior to July 26, 2004, an initial disability rating in excess of 10 percent for right-sided radiculopathy is denied.

From July 26, 2004, a 20 percent disability rating for right-sided radiculopathy is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.



REMAND

VA regulations allow for the assignment of a TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. For purposes of establishing the single 60 percent or 40 percent disability, multiple injuries incurred in action or multiple disabilities affecting the same body system can be considered one disability. 38 C.F.R. § 4.16(a) (2011).

The AMC referred the Veteran's case to the Director of the VA Compensation and Pension Service for consideration of a TDIU on an extraschedular basis. In an October 2010 report, the Director concluded that the Veteran did not warrant entitlement to an extraschedular grant of TDIU.  However, since that time, the RO granted service connection for left ear hearing loss, rated at 0 percent, and service connection for tinnitus, rated at 10 percent. The Board's present decision, above, grants an increase from 10 percent to 20 percent in the rating for right-sided radiculopathy. As the Veteran's service-connected disabilities and ratings have changed, the Veteran is entitled to have the RO reconsider his TDIU claim in the first instance, to include additional referral to Compensation and Pension Service. The Board will remand the issue for such reconsideration.

Accordingly, this issue is REMANDED for the following:

1.  Reconsider the claim for a TDIU in light of the current service-connected disabilities, the ratings for those disabilities, and the effects of those disabilities on the Veteran's ability to secure or follow a substantially gainful occupation. Develop additional evidence, including additional medical opinion, if necessary to make a determination that reflects the current circumstances.

2.  Thereafter, if the Veteran's claim for a TDIU remains denied, again refer the claim to Compensation and Pensions Service to determine whether extraschedular entitlement to a TDIU is warranted in light of the change in the disability ratings. 

3.  If the claim remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


